Jenkins, P. J.,
dissenting. This case appears to be decided under the principle of law laid down in the second division of the syllabus, to wit that the company is presumed to have received the money paid to the collecting agent, and by so doing ratified the collection made by the agent. The proposition of law in the second division of the decision I deem to be sound, but it applies only in cases where the agent is authorized to collect. Accordingly, in the instant case, it appearing without dispute that the policy had lapsed and under its terms had become null and void, it was not within the scope of the agent’s authority to tentatively reinstate the policy by collecting premiums not called for by the terms of the policy, so as to raise a presumption, in the absence of any proof made by the plaintiff, that the company had received and accepted the unauthorized collection made by its agent. I therefore think that the court did not err in nonsuiting the plaintiff because she had failed to carry the burden of proof by showing that the company had actually received the money collected by the agent, which by the terms of the policy he was not authorized to collect.